Matter of Diamonte V. (2015 NY Slip Op 07221)





Matter of Diamonte V.


2015 NY Slip Op 07221


Decided on October 6, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 6, 2015

Gonzalez, P.J., Mazzarelli, Sweeny, Richter, Manzanet-Daniels, JJ.


15776

[*1] In re Diamonte V., A Person Alleged to be A Juvenile Delinquent, Appellant. Presentment Agency


Tamara A. Steckler, The Legal Aid Society, New York (Patricia Colella of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Rebecca L. Visgaitis of counsel), for presentment agency.

Order of disposition, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about July 15, 2014, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that she committed an act that, if committed by an adult, would constitute the crime of assault in the third degree, and placed her on probation for a period of nine months, unanimously affirmed, without costs.
The court properly exercised its discretion in denying appellant's request for an adjournment in contemplation of dismissal, and instead adjudicating her a juvenile delinquent and placing her on probation. Appellant pushed a sidewalk vendor to the ground and repeatedly punched her, causing injuries. Although this is appellant's first encounter with the juvenile justice system, the record demonstrates a history of violent attacks against other people stemming from emotional and anger management issues. Given these circumstances, we agree that probation is the least restrictive dispositional alternative consistent with appellant's needs and the community's need for protection (see Matter of Katherine W. , 62 NY2d 947 [1984]). The record supports the court's conclusion that probation was necessary to ensure appellant's successful participation in a rehabilitation program.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 6, 2015
CLERK